Title: William Allen to James Madison, 23 September 1830
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                Sepr. 23. 1830.
                            
                        
                        
                        By Aleck who left here yesterday I have sent One half Ton Plaister
                        2te. best Tea
                        3 Cakes White Wase &
                        1 3/8 yds. Superfine Black Cloth & Trimmings
                        And by John who left here this morning I have sent One half ton Plaister
                        1 Bottle Maccouba Snuff &
                        1 po. domestic at 10 cents ⅌ yard
                        All of which will I am in hopes reach you in safety. The price of Flour being rather down I have thought it best to store
                            the four loads delivered as ⅌ your letter of the 20th. beleiving that it will not be worse & may probably be
                            better which will I am in hopes meet your approbation. Very respectfully Your Most Obt. St
                        
                        
                            
                                Wm: Allen
                            
                        
                    